Exhibit 15.1 IDB Development Corporation Ltd. Financial Statements December 31, 2014 (Unaudited) ** The following is a convenience translation to English. TRANSLATION FROM HEBREW – IN THE EVENT OF ANY DISCREPANCY THE HEBREW SHALL PREVAIL 1 IDB Development Corporation Ltd. Periodic Report for 2014 Table of Contents:Page Consolidated Statements of Financial Position 4-5 Consolidated Statements of Income 6 Consolidated Statements of Comprehensive Income 7 Statements of Changes in Equity 8-10 Consolidated Statements of Cash Flows 11-12 Notes to the Financial Statements Note 1-General 13-23 Note 2- Significant Accounting Policies 24-52 Note 3- Investments 53-92 Note 4- Other investments, including derivatives 92-93 Note 5- Loans, deposits, charged and restricted deposits and debit balances 93 Note 6- Fixed Assets 94-96 Note 7- Investment Property 97-101 Note 8- Trade Receivables Note 9- Inventory Note 10- Intangible Assets 103-106 Note 11- Accounts Receivable and Debit Balances Note 12- Inventory of buildings for sale Note 13- Assets and liabilities of realization groups and other assets and liabilities classified as held-for-sale Note 14- Cash and Cash Equivalents Note 15- Equity and Reserves 109-116 Note 16- Bank Loans and other Financial Liabilities at Amortized Cost 117-170 Note 17- Provisions 170-171 Note 18- Employee benefits Note 19- Accounts Payable and Credit Balances Note 20- Trade Payables Note 21-Financial Instruments 173-197 Note 22-Liens and Guarantees 198-200 Note 23-Contingent Liabilities, Commitments and Lawsuits 201-241 Note 24-Sales and services Note 25- The Group's share of the profits (losses) of investee companies that are treatedunder the equity method of accounting, net Note 26- Profit (loss) on disposal and the writing down of investments and assets, and dividends Note 27-Changes in the fair value of investment property 2 Note 28-Financing income and expenses Note 29-Cost of sales and services Note 30-Selling and marketing expenses Note 31-Administrative and general expenses Note 32-Taxes on income 248-253 Note 33-Related and Interested Parties 254-279 Note 34-Segments 280-292 Note 35-Events after the date of the statement of financial position 292-294 Appendix to the Financial Statements 295-297 Attached documents: 1. Included by way of reference to attached papers to the financial statements ofDiscount Investment Corporation Ltd. as at December 31, 2014, which were submitted by it to the Israel Securities Authority and which were published on March 25, 2015 (reference no. 2015-01-061831). ˗ Economic papers in connection with an impairment test regarding the goodwill attributed toCellcom Israel Ltd. as at December 31, 2014. ˗Economic analysis in connection with an impairment test regarding the goodwill attributed toShufersal Ltd. as at December 31, 2014. ˗An economic analysis regarding the value of a hybrid financial instrument in respect of a non-recourse loan as at December 31, 2014, which was received by Koor Industries Ltd. (“Koor”)within the framework of the merger betweenAdama Agricultural Solutions Ltd. andChemChina. 2. A valuation as at September 30, 2014 of a commerce and offices project, Great Wash Park, LLC in Las Vegas, which is partly held by the Company and Property & Building Corporation, Ltd. ("Property & Building"), is included in these financial statements by way of reference to the said valuation which is attached with the financial statements of Property & Building as at 30 September, 2014, which was filed by it to the Israel Securities Authority and published on November 16, 2014 (ref. no: 2014-01-195366) 3. Data regarding the Company’s liabilities are attached to these financial statements, pursuant to Regulation 38E of the Securities Regulations (Periodic and Immediate Reports), 5730 - 1970, by way of reference to the aforementioned data which are included in the report regarding the corporation's liabilities, which was submitted by the company to the Israel Securities Authority and published on March 31, 2015 (reference number 2015-01-125458). IDB Development Corporation Ltd.Convenience translation 3 Consolidated Statements of Financial Position December 31 Note NIS millions Non-current assets Investments in investee companies accounted by the equity method 3 Other investments, including derivatives 4 Loans, pledged and restricted deposits and debit balances 5 93 Fixed assets 6 Investment property 7 Assets designated for the payment of employee benefits 1 1 Long-term trade receivables 8 Real estate and other inventory Deferred expenses Deferred tax assets 32 53 Intangible assets 10 Current assets Other investments, including derivatives 4 Loans, deposits and pledged and restricted deposits 5 Receivables and debit balances 11 Current tax assets 46 29 Trade receivables 8 Inventory 9 Inventory of buildings for sale 12 Assets of disposal groups and other assets classified as held for sale 13 5 Cash and cash equivalents 14 Total assets Reclassified - see Note 1.F(1). below. For the principal details regarding subsidiaries whose consolidation was discontinued or applied for the first time in the Company’s financial statements, see Note 3.I.3.b(1) below. (3)Retrospective adoption of IFRIC 21, Levies see notes 1.E.(6).a. and 1.F.(1) below. The notes attached to the consolidated financial statements constitute an integral part hereof. IDB Development Corporation Ltd.Convenience translation 4 Consolidated Statements of Financial Position (Cont.) December 31 Note NIS millions Capital 15 Share capital - 61 Premium on shares Capital reserves ) ) Treasury shares - ) Accumulated losses ) ) Capital deficit attributed to shareholders of the Company ) ) Non-controlling interests Non-current liabilities Debentures 16 Loans from banks and other financial liabilities 16 Hybrid financial instrument in respect of non-recourse loan 16 Financial liabilities presented at fair value 13 11 Other non-financial liabilities (1) (3) Provisions 17 Deferred tax liabilities 32 Employee benefits 18 Current liabilities Debentures and current maturities of debentures Credit from banking corporations and current maturities of loans from banks and others 16 Financial liabilities presented at fair value 50 Payables and credit balances 19 Trade payables 20 Current tax liabilities Overdraft 80 78 Provisions 17 Liabilities of disposal groups and other liabilities classified as held for sale - Total capital and liabilities Date of approval of the financial statements: March 30, 2015 IDB Development Corporation Ltd.Convenience translation 5 Consolidated Statements of Income For the year ended December 31 Note 2012 (1) NIS millions Revenues Sales and services 24 The Group's share in the profit of investee companies accounted for by the equity method, net 25 - 61 - Gain from realization and increase in value of investments assets anddividends 26A. Increase in fair value of investment property 27A. Other revenues 1 24 30 Financing income 28A. 1,200 665 824 21,144 21,331 22,097 Expenses Cost of sales and services 29 Research and development expenses 27 36 Selling and marketing expenses 30 General and administrative expenses 31 The Group's share in the loss of investee companies accounted for by the equity method, net 25 - Loss from realization, impairment, and write-down of investments and assets 26B. Decrease in fair value of investment property 27B. 26 97 - Other expenses 11 13 60 Financing expenses 28B. 2,475 2,446 2,297 21,635 21,277 22,601 Profit (loss) before taxes on income ) 54 ) Taxes on income 32 ) ) ) Loss for the year from continuing operations ) ) ) Profit from discontinued operations, after tax 64 463 Net profit (loss) for the year ) 513 ) Net profit (loss) for the year attributed to: The Company’s owners ) ) ) Non-controlling interests 213 666 240 ) 513 ) Earnings (loss) per share to the Company’s owners(4) 15 NIS NIS NIS Basic and diluted loss per share from continuing operations ) ) Basic and diluted earnings per share from discontinued operations 0.13 2.43 Basic and diluted earnings (loss) per share ) ) ) For details regarding the deconsolidation ofClal Holdings Insurance Enterprises, dated August 21, 2013, see notes 3.H.5.b and 3.I.1. below . For details regarding the deconsolidation of Given Imaging in February 2014, and regarding the profit generated by the realization of the investment therein, see note 3.H.6.a. below. Reclassified - see note 1.F.(2). below. The presented data has beenretroactively adjusted, in accordance with the changes in the company's issued share capital, including the benefit component in the rights issuancesubsequent to the date of the statement of financial position. See note 1.F.(3). below. The notes attached to the consolidated financial statements constitute an integral part hereof. IDB Development Corporation Ltd. Convenience translation 6 Consolidated Statements of Comprehensive Income For the year ended December 31 NIS millions Net profit (loss) for the year ) ) Other comprehensive income items after initial recognition under comprehensive income which have been transferred or will be transferred to profit and loss, net of tax Foreign currency translation differences for foreign operations ) ) Foreign currency translation differences for foreign operations, charged to profit or loss 25 3 10 Effective part in changes in the fair value of cash flow hedging 10 ) (5 ) Net change in the fair value of cash flow hedging, charged to profit and loss - 11 ) Profit from hedging of net investment in foreign operations - - 35 Profit from hedging of net investment in foreign operations, charged to profit and loss - - ) Impairment of net assets, charged against revaluation reserve - - (5 ) The Group's share in other comprehensive income (loss) in respect of investee companies accounted for by the equity method ) ) Total other comprehensive income (loss) after initial recognition under comprehensive income which has been transferred or will be transferred to profit and loss ) ) Other comprehensive income items which will not be transferred to profit and loss, net of tax Revaluation of fixed assets transferred to investment property 5 7 80 Actuarial gain (loss) from defined benefit plan ) 6 ) Change, net, in the fair value of financial assets at fair value through comprehensive income (2
